PER CURIAM.
This is a good grant, notwithstanding the secretary has omitted to countersign it. The grant is authentic, and passes the interest of tbe state, when the governor puts his signature and the seal of the state. The act, as to the countersignature by the secretary and recording the same, is directory, and, should the secretary neglect to do his duty, it should not operate to the prejudice of the grantee in making his grant void.1 Suppose a person takes a deed to a register of a county who returns it as registered. when in truth it was not. This neglect shall not injure the owner of the deed. In fact, it must be considered as registered from the time it is left with the register, the owner having performed all the law required of him.

 See Hardin, 348, 508; 3 Bin. 30. 32; Taylor v. Quailes [unreported] S. C. U. S. 1812, MSS.